Dykman, J.
This is an appeal from a judgment entered upon a report of a referee in favor of the plaintiff in an action of trespass on lands. It seems to have been the object of the action to establish the title of the town to the premises in question, and although the case is involved in some obscurity, yet “ the title of the town seems to have been proved. The cause was tried before a referee, and he has given the case much consideration, and written an opinion which makes the case plain; and we coincide with the views expressed in the opinion and the conclusions reached by the referee. We deem it unnecessary to add anything thereto. The judgment should be affirmed, with costs. All concur.